AO 91 (Rev. 11/11} Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Southern District of Texas

 

 

 

United States of America )
v. )
Rusbin Isael GARCIA-Garcia ) Case No.

)

)

)

)

Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of June 25, 2019 in the county of Webb in the
Southern District of Texas , the defendant(s) violated:
Code Section Offense Description
8 USC 1326 A citizen of Guatemala, who has previously been REMOVED or has departed the United

States while an order of REMOVAL is outstanding was thereafter found in the United
States in or near Laredo, Texas the said Defendant having not obtained the consent of the
Attorney General of the United States (prior to March 1, 2003) or of the Secretary of the
Department of Homeland Security (March 1, 2003 and thereafter- Title 6, United States
Code, Sections 202 and 557) for the reapplication by the said Defendant for admission into
the United States.

This criminal complaint is based on these facts:

On or about June 25, 2019 the defendant Rusbin Isael GARCIA-Garcia was apprehended in Laredo, Texas. After a brief interview it
was determined that, Rusbin Isael GARCIA-Garcia was an undocumented alien from Guatemala and subsequently placed under arrest.
Further investigation revealed that Rusbin Isael GARCIA-Garcia was previously REMOVED from the United States on April 15,
2019 at Harlingen, Texas. There is no record that Rusbin Isael GARCIA-Garcia has applied for or received permission from the
Attorney General or the Secretary of Homeland Security to re-enter the United States after deportation.

[ |continued on the attached sheet. /S/Juan Arteaga

Complainant's signature

 

Juan Arteaga Border Patrol Agent
Printed name and title

 

Sworn to before me and signed in my presence,

Date: June 27, 2019

 

Judge 's signature

City and state: Laredo, Texas Diana Song Quiroga _ U.S. Magistrate Judge
Prinied name and title

 
